 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10
     TIMOTHY G.,                     )   Case No. CV 17-5249-PA (JPR)
11                                   )
                        Plaintiff,   )
12                                   )   ORDER ACCEPTING FINDINGS AND
                   v.                )   RECOMMENDATIONS OF U.S.
13                                   )   MAGISTRATE JUDGE
     ANDREW SAUL, Commissioner       )
14   of Social Security,             )
                                     )
15                      Defendant.   )
                                     )
16
17       Pursuant to 28 U.S.C. § 636, the Court has reviewed the

18 Complaint, Joint Stipulation, Administrative Record, and records
19 on file as well as the Report and Recommendation of U.S.
20 Magistrate Judge.       No objections to the R. & R. have been filed.

21       The Court accepts the findings and recommendations of the

22 Magistrate Judge.       IT THUS IS ORDERED that (1) Plaintiff’s

23 request for an order reversing the ALJ’S decision is DENIED; (2)
24 the Commissioner’s request for an order affirming his decision is
25 GRANTED; and (3) judgment be entered affirming the final decision
26 and dismissing this action with prejudice.
27
28 DATED: March 24, 2020
                                         PERCY ANDERSON
                                         U.S. DISTRICT JUDGE
